Citation Nr: 0630086	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by shortness of breath.

2.  Entitlement to service connection for tendonitis of the 
right Achilles tendon. 

3.  Entitlement to service connection for a disorder of the 
right foot and right ankle other than tendonitis of the right 
Achilles tendon.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service in the United States Marine 
Corps from September 1975 to January 1976 and in the United 
States Air Force from November 1979 to June 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2000 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran stated to VA in connection for his claim for 
service connection for disability of his right lower 
extremity below the knee that he had sprained his right ankle 
in service in May 1995 and that had had persistent pain in 
the right ankle region since then.  The RO certified as one 
issue on appeal entitlement to service connection for 
residuals of a right ankle injury.  However, service medical 
records show a finding of tendonitis [specific tendon not 
specified] in February 1999; in January 2000, a VA examining 
physician noted that in service the veteran had sustained an 
injury to his right ankle in 1995 and "later" was evaluated 
as having tendonitis of the right ankle; and at a recent VA 
orthopedic examination objective findings included pain on 
palpation along the distal third of the right Achilles tendon 
and pain at the insertion of the right Achilles tendon, and 
the examiner diagnosed tendonitis of the right Achilles 
tendon.  

In a list of medical symptoms or conditions which he filed 
along with his original claim for compensation in July 1999, 
the veteran listed sinusitis, and the record shows some 
medical findings or diagnoses of sinusitis.  In a statement 
received in March 2003, the veteran stated that in service in 
1985 he had had an episode of pneumonia.  However, it is not 
clear from the record that the veteran has ever filed a 
claim, to include an informal claim, of entitlement to 
service connection for sinusitis or for residuals of 
pneumonia.  No such claims have been adjudicated by the 
agency of original jurisdiction, and no such claims are 
currently on appeal to the Board.

The Board finds that the issues before the Board for 
appellate review at this time are, therefore, as stated on 
the title page of this decision.      

FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
diagnosis in the veteran's case of any current disability 
manifested by shortness of breath. 

2.  There is an approximate balance of positive and negative 
evidence on the issue of whether the veteran has continuously 
had symptoms of tendonitis of the right Achilles tendon since 
separation from service.

3.  There is no competent medical evidence of record of a 
diagnosis of current residuals of a right ankle injury or of 
any disorder of the right foot or ankle other than tendonitis 
of the right Achilles tendon.


CONCLUSIONS OF LAW
  
1.  A disability manifested by shortness of breath was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 
  
2.  With resolution of reasonable doubt, tendonitis of the 
right Achilles tendon was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2006).

3.  A disorder of the right foot and right ankle other than 
tendonitis of the right Achilles tendon was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).      




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in March 2001 and March 2006 by the RO satisfied 
the statutory and regulatory duty to notify provisions.  VA 
has afforded the veteran medical examinations to assess his 
current physical status and disabilities.  There is no 
indication in the record that additional evidence material to 
the issues decided herein which is not part of the veteran's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law as 
to the claims decided herein.  

The adjudication of the veteran's claims on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the veteran by the 
RO was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran has had ample opportunity 
during the more than seven years that his appeal has been 
pending to submit evidence and argument in support of his 
claims, the timing of the VCAA notice provided to the veteran 
was in no way prejudicial to him.   

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. 
§ 3.303(b) (2006).



Service connection presupposes a diagnosis of a current 
disease.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006). 

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

Disability Manifested By Shortness Of Breath

The veteran's service medical records reveal that, in a 
report of medical history in August 1994, he denied having or 
having ever had shortness of breath, and at a medical 
examination in August 1994, his lungs and chest were 
evaluated as normal, a chest X-ray was normal, and no defect 
or diagnosis of his respiratory system was reported.  In July 
1998, the veteran signed a statement that since August 1994 
he had not been diagnosed with any condition which required 
maintenance medication or specialized treatment and that he 
was not taking any medication, and a service department 
physician found that further medical examination of the 
veteran was not required.  

At a VA Gulf War Guidelines examination of the veteran in 
April 2006, which included a general medical examination, on 
pulmonary examination the veteran 
was found to have no cough, dyspnea, or wheezing.  
"Dyspnea" is difficult or labored breathing.  See Dorland's 
Illustrated Medical Dictionary (Dorland's) 518 (28th ed., 
1994).  

In April 2006, the veteran was afforded VA pulmonary function 
tests on which spirometry, lung volumes, and diffusing 
capacity were all normal.

Because there is no competent medical evidence of record of a 
diagnosis in the veteran's case of any current disability 
manifested by shortness of breath, there is no reasonable 
basis on which service connection for a disability manifested 
by shortness of breath might be allowed, and entitlement to 
that benefit is not established.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

Right Achilles Tendon, Foot, And Ankle

A "tendon" is the fibrous cord of connective tissue in 
which the fibers of a muscle and by which the muscle is 
attached a bone or other structure.  The Achilles tendon is a 
powerful tendon at the back of the heel.  See Dorland's at 
1667.  

The veteran's service medical records contain a list of 
"while on active duty in USAF" dated in February 1999 and 
signed by a service department physician which shows 
tendonitis [specific tendon not specified] as one of the 
veteran's diagnoses.

As noted in the Introduction, in January 2000, a VA examining 
physician noted that in service the veteran had sustained an 
injury to his right ankle in 1995 and "later" was evaluated 
as having tendonitis of the right ankle, and at a recent VA 
orthopedic examination in April 2006 objective findings by 
the examining physician included pain on palpation along the 
distal third of the right Achilles tendon and pain at the 
insertion of the right Achilles tendon.  The examiner 
diagnosed tendonitis of the right Achilles tendon in April 
2006 but also reported a diagnosis of "negative for 
residuals of right ankle injury.  

X-rays of the veteran's right ankle in service in May 1995 
were normal and showed no evidence of a fracture or of any 
bony abnormality, with soft tissue of the right ankle 
reported as unremarkable.  VA X-rays of the veteran's right 
ankle in April 2006 were unremarkable and showed no evidence 
of fractures, dislocations, or soft tissue swelling.

The veteran's assertion that he had pain in the region of his 
right ankle during the last years of his active service and 
has continued to have such symptoms to the present time is 
credible, in light of his complaints of such pain in service 
and at both the VA examination in January 2000 and the VA 
examination in April 2006.  However, on the issue of whether 
symptoms of tendonitis of the right Achilles tendon in the 
veteran's case have been continuous since his separation from 
service in June 1999, the lack of medical evidence of 
frequent post-service treatment must be considered evidence 
against the veteran's service connection claim, or negative 
evidence.  There is an approximate balance of positive and 
negative evidence on the issue of whether the veteran has 
continuously had symptoms of tendonitis of the right Achilles 
tendon since separation from service.  Resolving the doubt on 
that issue in the veteran's favor, entitlement to service 
connection for tendonitis of the right Achilles tendon is 
established.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303(b) (2006).

There is, however, no competent medical evidence of record of 
a diagnosis of current residuals of a right ankle injury or 
of any disorder of the right foot or ankle other than 
tendonitis of the right Achilles tendon, and so there is no 
reasonable basis on which service connection for a disorder 
of the right foot and right ankle other than tendonitis of 
the right Achilles tendon might be allowed, and entitlement 
to that benefit is not established.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Benefit Of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims for service connection for a disability manifested by 
shortness of breath and a disorder of the right foot and 
right ankle other than tendonitis of the right Achilles 
tendon, the benefit of the doubt doctrine does not apply on 
those issues.  38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Entitlement to service connection for a disability manifested 
by shortness of breath is denied.

Entitlement to service connection for tendonitis of the right 
Achilles tendon is granted. 

Entitlement to service connection for a disorder of the right 
foot and right ankle other than tendonitis of the right 
Achilles tendon is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


